270 F.2d 64
R. Eldon LAIRD, Executor of the Estate of Alice Moeller,Deceased, Appellant,v.W. W. ELZEA, INCORPORATED.
No. 16097.
United States Court of Appeals,Eighth Circuit.
Aug. 4, 1959.

Beecher, Buckmaster, Beecher & Lindeman, Waterloo, Iowa, and Laird & Laird, Waverly, Iowa, for appellant.
Swisher, Cohrt, Swisher & Finch, Waterloo, Iowa, and Hagemann, Hagemann & Hagemann, Waverly, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on withdrawal of appeal by appellant.